Motion Granted; Order filed September 29, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00652-CV
                                   ____________

                In the Interest of A.H., L.H., and A.H., children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-01531J


                                     ORDER

      This is an accelerated appeal from a decree for termination. The notice of
appeal was filed September 8, 2022. Appellant has established indigence or is
presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was
due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      On September 29, the court reporter filed a second motion to extend time to
file the record. The motion is GRANTED and we order as follows:

      We order Brittany Salazar, the court reporter, to file the record in this appeal
on or before October 10, 2022. If Brittany Salazar does not timely file the record
as ordered, the court will issue an order requiring her to appear at a hearing to
show cause why the record has not been timely filed and why she should not be
held in contempt of court for failing to file the record as ordered. Contempt of
court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.